Citation Nr: 1715047	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected hypothyroidism, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 RO decision that denied an increase in a 10 percent rating for service-connected hypothyroidism.

The issue of entitlement to service connection for atrial fibrillation, including as secondary to service-connected hypothyroidism has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's hypothyroidism has been manifested by fatigability and required continuous medication for control, but is not manifested by constipation, mental sluggishness, or muscular weakness.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for hypothyroidism have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by a letter dated in June 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for a VA compensation examinations and medical opinions as to the severity of his hypothyroidism.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination for this condition was conducted in August 2013, and a medical opinion was obtained in March 2016. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the August 2013 examination report was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examination was conducted by a competent medical professional.  In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination report addressed the applicable rating criteria. In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected hypothyroidism to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his hypothyroidism. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay statements is determined not just by his competency, but also his credibility to the extent his statements concerning this are consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Analysis

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected hypothyroidism as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903. 

The Veteran contends that his service-connected hypothyroidism is more disabling than currently evaluated, and that a higher 30 percent rating should be assigned for this disability as it is manifested by mental fatigue, severe constipation, and severe fatigue. See his September 2014 notice of disagreement. He also stated that he took Flecainide for atrial fibrillation, which he asserted was caused by his thyroid condition.

Under Diagnostic Code 7903, a 10 percent rating is assigned for hypothyroidism with fatigability, or; when continuous medication required for control. A 30 percent rating is assigned when hypothyroidism causes fatigability, constipation, and mental sluggishness. A 60 percent rating is assigned when hypothyroidism causes muscular weakness, mental disturbance, and weight gain. A 100 percent rating is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119. 

The Veteran's service-connected thyroid condition is hypothyroidism, which is defined as diminished production of thyroid hormone, leading to clinical manifestations of thyroid insufficiency, including low metabolic rate, tendency to weight gain, somnolence and sometimes myxedema. See Stedman's Medical Dictionary, 27th ed., 2000, at 866).

In contrast, "hyperthyroidism" is defined as an abnormality of the thyroid gland in which secretion of thyroid hormone is usually increased. See Stedman's Medical Dictionary, 27th ed., 2000, at 856).

VA outpatient treatment records reflect treatment for hypothyroidism, thyroid nodule, and non-toxic nodular goiter. Records show that his current medications include levothyroxine (for thyroid replacement), Warfarin (a blood thinner), and Flecainide (taken for a heart condition). Outpatient records reflect a consistent dose of levothyroxine 0.075 mg daily throughout the appeal period.

A March 2012 VA fee basis cardiology consult reflects that the Veteran developed atrial fibrillation a couple of years ago and was started on Flecainide, diltiazem and metoprolol. The physician stated that he was terribly symptomatic from overmedication, and his medication had since been adjusted. The physician indicated that he was currently doing reasonably well. She stated that the Veteran was exposed to ionizing radiation and very likely that is the reason he is hypothyroid and perhaps his thyroid replacement had played some role in his atrial fibrillation. 

A report of a June 2012 thyroid ultrasound showed bilateral sub-centimeter hypoechoic thyroid nodules that had not changed significantly from December 2008. The impression was that the stability favored a benign etiology. 

By a letter dated in October 2012, the Veteran's VA primary care provider, a Doctor of Nursing Practice (DNP), stated that the Veteran suffered from chronic fatigue and constipation due to his thyroid, and he also had chronic atrial fibrillation for which he took Warfarin.

An October 2012 treatment note from the Veteran's private cardiologist, S.W., MD, reflects that the Veteran told him he had been informed that his atrial fibrillation was service-connected and it had "destroyed his thyroid gland." He complained of PAF episodes that occurred when he was extremely tired. He had previously undergone cardioversions. He reported occasional weakness and fatigue. On examination, Dr. W. indicated that the Veteran's motor function was 100 percent. The diagnostic impression was paroxysmal atrial fibrillation (PAF), well controlled on medication, chronic anticoagulation with Coumadin therapy, history of essential hypertension, with well-controlled blood pressure, history of dyslipidemia, history of cholelithiasis, history of hypothyroid on replacement, and fatigue.

A January 2013 VA primary care note reflects that the Veteran was seen for an annual physical examination and had multiple current medical problems, including hypothyroidism and non-toxic nodular goiter, per thyroid ultrasound. He also had PAF. The Veteran reported that he had no issues today. He noted that he was seeing a cardiologist. He had no major weight change in the past year. He reported that he had no indigestion and stooling was normal. He denied weight loss. On examination of the neck, there were no masses or goiter. Laboratory tests were performed and thyroid-stimulating hormone (TSH) was normal. A June 2013 thyroid ultrasound showed stable nodules. 

A March 2013 fee basis cardiology note reflects that the Veteran was still having occasional spells of atrial fibrillation but they were controlled. She opined that medications probably are due to his service-connected disability and probably related to his thyroid. 

By a letter dated in July 2013, a private physician, S.W., MD, stated that from a cardiology standpoint, it had been brought to their attention that the Veteran's side effects of constipation, extreme fatigue, and mental sluggishness are a direct result of his atrial fibrillation, bradycardia, and more importantly the medications that help control his atrial fibrillation. Side effects of the Flecainide are as follows: dizziness, feeling short of breath easily, slow heart rate, weak pulse, constipation, depression/anxiety, visual disturbances, and many other side effects that patients have reported. 

On VA thyroid examination in August 2013, the examiner diagnosed hypothyroidism. The Veteran reported that extreme fatigue and disorientation began a few years ago. He was diagnosed with atrial fibrillation in 2010 which had been refractory to cardioversion, and he was now on Flecainide. He reported that thyroid dysfunction was diagnosed in the mid-2000s and he was placed on levothyroxine. His dose had not changed since the original prescription. He had a recent thyroid ultrasound that was negative. The examiner indicated that continuous medication (levothyroxine) is required for control of the Veteran's thyroid condition. He had not had radioactive iodine treatment or surgery for his thyroid condition. The examiner opined that the Veteran did not have any residual endocrine dysfunction following treatment for thyroid or parathyroid condition, and did not currently have any findings, signs or symptoms attributable to a hypothyroid condition (such as fatigability, constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, cold intolerance, or bradycardia). The examiner also indicated that the Veteran did not currently have any findings, signs or symptoms attributable to a hyperthyroid condition, hypoparathyroid condition, or hyperparathyroid condition. The Veteran did not currently have symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus attributable to a thyroid condition.

On examination, the Veteran's eyes were normal, with no exophthalmos. His neck was normal with no palpable thyroid enlargement or nodules. Pulse was regular, reflexes were 2+ (normal) throughout, and he had no scars or other disfigurement of the neck related to thyroid treatment. He did not have any areas of skin of the neck that were hypo- or hyperpigmented, that have abnormal texture, that had missing underlying soft tissue, or that were indurated and inflexible related to thyroid or parathyroid disease or their treatment. The examiner indicated that the Veteran had a benign neoplasm related to his hypothyroidism. He was not being treated for the benign neoplasm; watchful waiting was being employed. There was no malignancy. He did not have any residual conditions or complications due to the neoplasm. There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hypothyroidism.

The examiner indicated that the Veteran was on Flecainide for refractory atrial fibrillation, and this medication has common side effects for constipation, fatigue, mental sluggishness that are the same as hypothyroidism. However, VA records dated from 2007 to the present show that his thyroid levels have been in the normal stable range on the same dose of medication. The examiner noted that the Veteran's cardiologist provided a notation regarding the side effects of the Flecainide. The VA examiner opined that the Veteran's above-mentioned symptoms are most likely adverse effects of Flecainide and not due to an unstable thyroid condition. The examiner opined that the Veteran's thyroid condition did not impact his ability to work.

An October 2013 VA cardiology note reflects that the Veteran had a history of hypothyroidism and PAF. He reported severe fatigue during episodes of PAF. Recently his Flecainide dosage was increased and had not had recent PAF episodes. He stated that when he was up and active, he did not have any difficulty with fatigue or shortness of breath. The diagnostic impression was PAF, presently in sinus rhythm, and hypothyroidism, treated.

In a March 2016 VA medical opinion, a VA examiner reviewed the Veteran's claims file and medical records, and opined that it is less likely than not that his atrial fibrillation was caused by hypothyroidism. The examiner stated that there is no medically proven causal relationship between hypothyroidism and atrial fibrillation. She noted that HYPERthyroidism has been associated with increased risk of atrial fibrillation, but this Veteran has HYPOthyroidism due to non-toxic multinodular thyroid disease, and was "clinically and chemically euthyroid" at the time his atrial fibrillation was diagnosed (June - Aug 2005). His treating VA endocrinology specialists documented in August 2005 that they did not feel that his thyroxine medication was related to the recent onset of PAF, since his TSH had remained stable in a "very appropriate range." The examiner cited medical journal articles in support of this medical opinion.

By a letter dated in April 2016, a VA physician stated that the Veteran had a history of hypothyroid and reported symptoms of mental sluggishness.

A March 2016 VA outpatient treatment record reflects that the Veteran took 0.075 mg of levothyroxine daily for his hypothyroidism, as well as Flecainide for his heart condition. The examiner stated that he did note fatigue but attributed this more to his 'heart' medications. On examination of his neck, there was no thyromegaly. The pertinent diagnostic assessment was thyroid nodule, hypothyroidism, and fatigue.

In an April 2017 written brief, the Veteran's representative contended that an increased rating should be assigned because there were differing medical opinions of record as to whether the Veteran's fatigue and constipation were a result of his hypothyroidism or his medications, and that there was no way of assigning a percentage of influence for the medications or the hypothyroidism as the cause of these symptoms. The representative contended that since his hypothyroidism played a role, these symptoms should be considered when assigning a disability rating and justify an increased rating.

After review of the record, the Board find's that the Veteran's hypothyroidism does not satisfy the criteria for a rating in excess of 10 percent. 38 C.F.R. § 4.119, Diagnostic Code 7903.

The weight of the evidence shows that the Veteran's service-connected hypothyroidism is manifested by fatigability with continuous medication required for control. His dosage of thyroid replacement medication has been stable throughout the rating period on appeal, and his TSH levels have been normal. 

The preponderance of the competent evidence shows that the Veteran's symptoms of constipation and mental sluggishness are due to his non-service-connected atrial fibrillation and the Flecainide medication that helps control his atrial fibrillation. The use of manifestations not resulting from service-connected disease or injury is to be avoided. 38 C.F.R. § 4.14. Thus, the Board finds that a higher 30 percent rating for hypothyroidism is not more nearly approximated throughout the rating period on appeal.

The Board has also considered whether the evidence more nearly approximates an even higher 60 percent rating during the rating period, but finds that such higher rating is not warranted, as the evidence does not show muscular weakness, mental disturbance, and weight gain due to hypothyroidism. The Veteran's motor strength was full on examination, and his weight has been generally stable throughout the rating period. Moreover, although the Veteran has told medical provider that he has mental sluggishness, his treatment records do not demonstrate this symptom. Similarly, the weight of the evidence does not show that the Veteran's hypothyroidism is manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness symptoms as contemplated by a 100 percent rating.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's assertions regarding the severity of his hypothyroidism. Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for hypothyroidism, and it is denied.

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show hypothyroid symptoms that could be rated higher under another Diagnostic Code. See 38 C.F.R. § 4.119. A higher rating is also not warranted under Diagnostic Code 7902, pertaining to nontoxic adenoma of the thyroid, as there is no evidence of disfigurement of the head or neck due to service-connected hypothyroidism, and no evidence of symptoms due to pressure on adjacent organs.

In sum, the preponderance of the evidence does not show evidence of constipation and mental sluggishness due to hypothyroidism throughout the rating period on appeal, and the Veteran's symptomatology does not more nearly approximate the criteria for an increased rating in excess of 10 percent. 38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board has considered whether the Veteran's hypothyroidism presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

In this case, the schedular rating criteria for thyroid disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate. Thun, 22 Vet. App. 111, 115. Consequently, referral for extraschedular consideration is not warranted.


ORDER

An increased rating in excess of 10 percent for service-connected hypothyroidism is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


